



COURT OF APPEAL FOR ONTARIO

CITATION: Abdula v. Canadian
  Solar Inc., 2012 ONCA 211

DATE: 20120330

DOCKET: C54372

Feldman and Hoy JJ.A. and Spence J. (
ad hoc
)

BETWEEN

Tajdin Abdula

Plaintiff (Respondent)

and

Canadian Solar Inc., Shawn Xiaohua Qu and Arthur
    Chien

Defendants (Appellants)

Bryan Finlay, Q.C., Michael Statham and Richard Ogden,
    for the appellants

A. Dimitri Lascaris, Douglas Worndl and Anthony O'Brien,
    for the respondent

Heard: February 13, 2012

On appeal from the order of Justice Gerald E. Taylor of
    the Superior Court of Justice dated August 29, 2011, with reasons reported at
    2011 ONSC 5105.

Hoy J.A.:


[1]

Canadian Solar Inc. appeals the motion judges decision that it is a
    responsible issuer, as defined in s. 138.1 of the

Ontario
Securities Act
, R.S.O. 1990, c. S.5 (the OSA). At issue is whether an
    issuer that is not a reporting issuer, but that has a real and substantial
    connection to Ontario within the meaning of the OSA, can constitute a
    responsible issuer, and therefore be subject to a statutory cause of action
    by purchasers in the secondary market for a misrepresentation in the issuers
    disclosure pursuant to s. 138.3 of the

OSA, if its securities are publicly
    traded only outside Canada.

[2]

I conclude that it can, and that Canadian Solar is a responsible
    issuer. In the result, I would dismiss the appeal.


I

OVERVIEW

[3]

Canadian Solar was originally incorporated in Ontario. It is now a
    federal corporation governed by the
Canada Business Corporations Act
,
    R.S.C. 1985, c. C-44 (the CBCA). It is engaged in the design, development,
    manufacture and sale of solar cell and solar module products that convert
    sunlight into electricity for a range of uses. Canadian Solars registered
    office is in Toronto, Ontario and its principal executive office is in Kitchener,
    Ontario. Its shares are publicly traded over the NASDAQ exchange, an American
    electronic securities exchange that has no physical trading floor. Canadian
    Solars shares do not trade on the Toronto Stock Exchange or any other Canadian
    stock exchange.

[4]

The respondent, Tajdin Abdula, is a resident of Ontario and the proposed
    representative plaintiff in a putative class proceeding against Canadian Solar
    under the
Class Proceedings Act
,
1992
, S.O. 1992, c. 6
.
The action arises out of alleged misrepresentations contained in press
    releases, financial statements and an annual report released or presented by
    Canadian Solar in Ontario and made in the course of investor conference calls.
    Mr. Abdula alleges that Canadian Solar materially overstated its financial
    results.

[5]

The statutory cause of action created by s. 138.3 of the OSA applies to
    a misrepresentation by a responsible issuer. Section 138.1 defines
    responsible issuer as:

(a)  a reporting issuer, or

(b) any other issuer with a real and substantial connection
    to Ontario, any securities of which are publicly traded;

[6]

Canadian Solar does not fall within paragraph (a) of the definition.  Canadian
    Solar is not a reporting issuer in Ontario, and accordingly was not required to
    file the documents containing the alleged misrepresentations with the Ontario
    Securities Commission (the OSC). It was, however, required to file them, and
    did file them, with the U.S. Securities Exchange Commission (SEC) pursuant to
    the
Securities Exchange Act of 1934
, 15 U.S.C. s. 78a.

[7]

As Canadian Solar is not a reporting issuer, the question before the
    motion judge was whether Canadian Solar falls within paragraph (b) of the
    definition of responsible issuer. The motion judge concluded that it does.

[8]

Issuer is defined is s. 1(1) of the OSA as a person or company who
    has outstanding, issues or proposes to issue, a security. It is common ground
    that Canadian Solar is an issuer.

[9]

The motion judge found that Canadian Solar has a real and substantial
    connection to Ontario and that finding, with which we agree, is not in issue. In
    addition to having its registered office and principal executive office in
    Ontario, Canadian Solar has held its annual meeting in Ontario. The alleged
    misrepresentations were contained in documents that were released or presented
    in Ontario. While Canadian Solars principal place of business is in the
    Peoples Republic of China, directly and through its subsidiaries, it has
    undertaken or engaged in numerous solar projects in Ontario. Canadian Solar has
    also raised capital from Ontario investors through private placements and has
    made filings with the Ontario Securities Commission confirming this activity as
    required by Ontario securities laws. Mr. Abdula placed orders for shares of
    Canadian Solar through his online discount brokerage, Bank of Montreal
    InvestorOnline, using the computer at his home in Markham, Ontario. As of
    August 26, 2010, Canadian Solar had 1253 shareholders in Ontario, who held in
    the aggregate over one million shares.

[10]

As
    noted above, Canadian Solars shares are publicly traded on NASDAQ. The motion
    judge concluded that Canadian Solars shares did not have to be publicly traded
in Canada
for it to be within in the definition of responsible
    issuer. It is with this conclusion that Canadian Solar takes issue on this
    appeal.

[11]

Specifically,
    the issue on appeal is whether there is an implied limit on the definition of
    responsible issuer that an issuers securities must be traded in Canada. The
    issue of whether or not leave should be granted to permit the proposed
    statutory cause of action against Canadian Solar was not determined by the
    motion judge, and is not an issue on this appeal.


II

THE REGULATORY CONTEXT

(1)

Purposes of the OSA

[12]

The
    purposes of the OSA are explicitly stated in s. 1.1:

The purposes of the Act are,

(a) to provide protection to investors from
    unfair, improper or fraudulent practices; and

(b) to foster fair and efficient capital markets
    and confidence in capital markets.

(2)

Requirement for a Prospectus

[13]

Subject
    to various exceptions, the OSA prohibits an issuer from distributing securities
    to the public unless it has filed a prospectus and obtained a receipt for the
    prospectus from the Ontario Securities Commission (the OSC). A prospectus
    must provide full, true and plain disclosure of all material facts relating to
    the securities issued or proposed to be distributed: OSA, s. 56(1). The OSA has
    long afforded a right of action for damages for a misrepresentation contained
    in the prospectus to persons who purchase securities offered by a prospectus
    during the period of distribution: see OSA, s. 130.

[14]

Persons
    who acquire securities offered by a prospectus are sometimes referred to as
    having acquired the securities on the primary market. Most investors acquire
    securities on what are referred to as secondary markets; that is, they purchase
    the securities from third parties after the period of distribution of the
    securities under a prospectus.

(3)

Reporting Issuer

[15]

The
    concept of a reporting issuer, introduced in 1978, is fundamental to Ontario
    securities laws. The term is defined in s. 1(1) of the OSA. The most common
    ways in which an issuer becomes a reporting issuer in Ontario are by filing a
    prospectus and having a receipt issued for the prospectus by the OSC, or by
    having its securities listed for trading on an exchange in Ontario recognized
    by the Ontario Securities Commission (e.g., the Toronto Stock Exchange.)

(4)

Continuous Disclosure

[16]

The
    concept of continuous disclosure was first introduced into the OSA in 1966,
    when Ontario enacted the
Securities Act
, S.O. 1966, c. 142, which came
    into force in 1967. It required periodic disclosure through financial
    statements, proxy circulars and insider reports.

[17]

What
    is now Part XVIII of the OSA, entitled Continuous Disclosure, came into force
    in 1979. Its requirements are broader than those under the 1966
Securities
    Act
. It requires reporting issuers to immediately disclose material
    changes in their affairs and file annual financial statements and interim
    financial reports. Only reporting issuers are subject to the continuous
    disclosure obligations prescribed by Part XVIII. The objective of this
    continuous disclosure obligation is to ensure that all investors in the
    secondary market have equal access to material facts and that the securities
    market operates efficiently and fairly.

(5)

Civil Liability for
    Secondary Market Disclosure

[18]

More
    than 25 years after Part XVIII came into force, and after nearly a decade of
    consultation and reports, detailed later in these reasons under the heading
    Legislative History, Part XXIII.1 of the OSA, entitled Civil Liability for
    Secondary Market Disclosure, was enacted on December 31, 2005.

[19]

Section
    138.3 of Part XXIII.1 gives investors in secondary markets a statutory cause of
    action against a responsible issuer for a misrepresentation in a document
    released by it or contained in a public oral statement. Investors are not
    required to prove that they relied on the misrepresentation.

[20]

Pursuant
    to s. 138.8(1), an action may not be commenced under s. 138.3 without leave of
    the court.

[21]

Part
    XXIII.1 includes various defences and other limitations, including a cap on a
    responsible issuers liability, calculated with reference to its market
    capitalization. Pursuant to s. 138.7, the cap on a responsible issuers
    liability is reduced by the aggregate of all damages assessed after appeals,
    if any, against the person or company in all other actions brought under
    section 138.3, and under comparable legislation in other provinces or
    territories in Canada in respect of that misrepresentation.

[22]

Between
    December 31, 2006 and October 26, 2008, all of the other provinces and
    territories of Canada adopted legislation imposing civil liability for
    secondary market disclosure.

(6)

The CSA

[23]

Securities
    regulation in Canada is decentralized. The 13 securities regulators of Canadas
    provinces and territories have formed a voluntary umbrella organization known
    as the Canadian Securities Administrators (the CSA). Its objective is to
    improve, coordinate and harmonize regulation of the Canadian capital markets.

(7)

The U.S. Scheme

[24]

In
    the United States, investors rely principally on SEC Rule 10b-5, 1
7 C.F.R. s. 240.10b-5,
under s. 10(b) of the
Securities
    Exchange Act of 1934
,

to bring actions for misrepresentation in
    continuous disclosure. A plaintiff in a U.S. court must plead and prove
    scienter, namely an intent to deceive, manipulate or defraud:
Ernst &
    Ernst v. Hochfelder
, 425 U.S. 185 (1976). However, there is no limit on
    the damages that may be awarded against the issuer in the U.S.


III

CANADIAN SOLARS SUBMISSIONS

[25]

Canadian
    Solar submits that paragraph (b) of the definition of responsible issuer is
    confined to issuers with a real and substantial connection to Ontario, any
    securities of which are publicly traded in Ontario or in another province or
    territory of Canada with comparable legislation imposing continuous disclosure
    obligations on reporting issuers and providing statutory liability for
    misrepresentation in secondary market disclosure. As comparable legislation
    has been enacted in all provinces and territories of Canada, the appropriate
    limitation could currently be worded publicly traded in Canada.

[26]

Canadian
    Solars position is that, since its shares are not publicly traded in Canada,
    it is not a responsible issuer and Mr. Abdula cannot advance a statutory claim
    against it pursuant to section 138.3 of the OSA.

[27]

Canadian
    Solar argues that the motion judge failed to come to this conclusion because:
    (1) he incorrectly distinguished
Unifund Assurance Co. v. Insurance Corp.
    of British Columbia
, 2003 SCC 40, [2003] 2 S.C.R. 63, and as a result
    failed to correctly interpret the definition of responsible issuer in a
    manner that confines the OSA to its proper territorial sphere; (2) he did not
    give effect to the purpose of s. 138.3 as gleaned from its legislative history;
    and (3) he did not test his interpretation against recent decisions of
    Canadian courts which considered the territorial reach of the statutory cause
    of action for
prospectus
misrepresentation.

(1)

Unifund


[28]

Canadian
    Solar argues that this case is analogous to
Unifund
and the motion
    judge erred in distinguishing it. Counsel submits that, just as the Supreme
    Court in
Unifund
held that the territorial limits on the scope of
    provincial authority prevented the application of the provisions of the Ontario
Insurance Act
, R.S.O. 1990, c. I.8, to the Insurance Corporation of
    British Columbia in respect of a motor vehicle accident that occurred in
    British Columbia, the provisions of the OSA creating liability for a misrepresentation
    in secondary market disclosure should be interpreted as inapplicable to an
    issuer whose securities are only publicly traded on markets outside of Canada.

[29]

Counsel
    for Canadian Solar submits that, applying the principles in
Unifund,
the definition of responsible issuer properly extends to issuers whose
    securities are publicly traded in Canada, outside of Ontario, but not to
    issuers whose securities are publicly traded outside of Canada. This, counsel
    explains, is because the other provinces have enacted provisions creating liability
    for misrepresentation in secondary market disclosure which parallel Ontarios.

[30]

Counsel
    argues that the scheme of inter-connected, parallel legislation in Canada creates
    a connection between Ontario and the other provinces and territories that is sufficient
    to support the extra-provincial application of the legislation. For instance, counsel
    points to s. 138.7  which reduces the cap on a responsible issuers liability for
    a misrepresentation by the damages assessed against the issuer in all actions brought
    under comparable legislation in other provinces or territories in Canada in
    respect of that misrepresentation  as showing the inter-connected nature of
    the liability provisions in the various provinces.

[31]

In
    contrast, counsel argues, while investors can sue in the United States for
    misrepresentation in secondary market disclosure, the American scheme is not
    similar enough to, and not inter-connected with, the Ontario scheme so as to
    create a sufficient connection between Ontario and the United States.

(2)

Legislative History

[32]

Counsel
    for Canadian Solar submits that the legislative history of the OSA provisions that
    create statutory liability for a misrepresentation in secondary market
    disclosures makes clear that the provisions were enacted to provide teeth to
    the continuous disclosure obligations imposed on reporting issuers under the
    OSA and comparable legislation in other provinces and territories of Canada.
    Counsel submits that, given this, the motion judge erred in concluding that
    Canadian Solar is a responsible issuer, as Canadian Solar is subject to
    continuous disclosure obligations in the United States but not in Ontario or
    another province or territory of Canada with comparable legislation.

(3)

Territorial Reach of the Statutory Cause of Action for Prospectus Misrepresentation

[33]

Canadian
    Solar cites four cases which, it submits, stand for the principle that the
    statutory cause of action in s. 130 of the OSA, and the comparable provision in
    the securities legislation of each of the other provinces and territories, can
    only be relied on in respect of the distribution of securities within the
    provinces boundaries. Canadian Solar argues that the motion judges
    interpretation of publicly traded is inconsistent with the approach of the
    courts in these cases:
Pearson v. Boliden Ltd.
, 2002 BCCA 624, 222
    D.L.R. (4th) 453, at paras. 64-66, leave to appeal to S.C.C. refused, [2003]
    S.C.C.A. No. 29;
Coulson v. Citigroup Global Markets Canada Inc.
, 2010
    ONSC 1596, 92 C.P.C. (6th) 301, at paras. 141 and 145-46, affirmed on other
    grounds, 2012 ONCA 108;
McKenna v. Gammon Gold Inc.
, 2010 ONSC 1591,
    88 C.P.C. (6th) 27, at paras. 116 and 118, leave to appeal refused for claim
    under s. 130 of the OSA, 2010 ONSC 4068, 103 O.R. (3d) 451 (Div. Ct.); and
Dobbie
    v. Arctic Glacier Income Fund
, 2011 ONSC 25, 3 C.P.C. (7th) 261, at paras.
    38 and 40.


IV

MR. ABDULAS SUBMISSIONS

[34]

Counsel
    for Mr. Abdula argues that the best indicator of legislative intent is the
    words chosen by the legislature, and the legislature could have, but did not,
    add the words in Canada to paragraph (b) of the definition of responsible
    issuer.

[35]

Counsel
    submits that the motion judges interpretation is supported by other provisions
    of Part XXIII.1. The definition of document in s. 138.1 is broadly defined to
    capture documents that are not filed pursuant to Ontarios continuous
    disclosure regime or the continuous disclosure regime of any other Canadian
    province or territory. The definition of principal market in s. 250 of
General
,
    R.R.O. 1990, Reg. 1015, which is used to determine an issuers liability limit
    under Part XXIII.1, contemplates that such market may not be in Canada.

[36]

Counsel
    further argues that the conclusion that Canadian Solar is a responsible issuer
    accords with the OSAs investor protection objective. The stated purposes of
    the OSA, counsel notes, refer to the protection of investors generally, and
    not just to the protection of investors in Ontario reporting issuers or in issuers
    whose securities are listed on a Canadian stock exchange. While one aspect of
    Part XXIII.1 of the OSA is deterring non-compliance with the continuous
    disclosure obligations imposed by the OSA on reporting issuers, the courts have
    recognized that another aspect is partially compensating investors for losses
    they suffer as a result of misconduct of issuers having a real and substantial
    connection to Ontario:
Silver v. Imax Corp.
(2009), 66 B.L.R. (4th)
    222 (Ont. S.C.), at para. 293; and
Dobbie v. Arctic Glacier,
at para.
    106.

[37]

Unifund
,
    counsel argues, is clearly distinguishable from this case, and the motion
    judges interpretation of responsible issuer does not result in improper
    extra-territorial regulation by Ontario.

[38]

Moreover,
    counsel submits that the motion judge did not err in not referring to the cases
    relied on by Canadian Solar that considered, in the context of motions for
    class action certification, the very different question of which class members
    have a statutory right of action under securities legislation for prospectus
    misrepresentation.


V

ANALYSIS

(1)

Conclusion

[39]

In
    my view, when the words publicly traded in paragraph (b) of the definition of
    responsible issuer are read in their entire context and in their grammatical
    and ordinary sense, harmoniously with the scheme of the OSA, the object of the
    OSA and the intention of the legislature, gleaned from the legislative history
    and the words chosen by the legislature, they do not mean publicly traded in
    Canada.

[40]

I
    reach this conclusion for the following reasons, which are explained below:

·

Such an interpretation is not required by
Unifund
.

·

The legislative history does not establish that a statutory cause
    of action under s. 138.3 was intended to arise
only
if the issuer was
    subject to continuous disclosure obligations in a province or territory of
    Canada or if, in addition to having a real and substantial connection to
    Ontario, some of the issuers shares traded publicly in Canada.

·

The preferred approach to statutory interpretation supports this
    conclusion.

·

The statutory cause of action for prospectus misrepresentation in
    s. 130 of the OSA is very different from s. 138.3. The analysis in the
    prospectus misrepresentation cases is not applicable to s. 138.3.

(2)

Unifund


[41]

I
    agree with the motion judge that here, unlike in
Unifund,
there is a
    sufficient connection between Ontario and Canadian Solar to support the
    application of Ontarios regulatory regime to Canadian Solar. The general
    principles with respect to extra-territorial regulation do not require that the
    definition of responsible issuer be interpreted as confined to issuers any of
    whose securities are publicly traded in Canada.

[42]

In
Unifund,
the Supreme Court of Canada

considered the
    applicability of one provinces regulatory scheme to a defendant in another
    province. Binnie J., for the majority, wrote at paras. 50 and 51:

It is well established that a province has no legislative
    competence to legislate extraterritorially...This territorial restriction is
    fundamental to our system of federalism in which each province is obliged to
    respect the sovereignty of the other provinces within their respective
    legislative spheres, and expects the same respect in return.

[43]

This
    concern for extra-provincial legislative reach is rooted in the ancient
    doctrine of territorial limits. At para. 60, Binnie J. cited Lord Russell of Killowen
    C.J.s description of the doctrine of territorial limits in
R. v. Jameson
,
    [1896] 2 Q.B. 425, at p. 430:

One other general canon of construction is this  that if any
    construction otherwise be possible, an Act will not be construed as applying to
foreigners
in respect to acts done by them outside the dominions of
    the sovereign power enacting. [Emphasis added.]

[44]

Binnie
    J. explained, at para. 55, that the question to be asked to determine whether a
    provincial legislative scheme applies to an out-of-province defendant is,
    whether the connection between Ontario and the [defendant] is sufficient to
    support the application to the [plaintiff] of Ontarios regulatory regime.

[45]

He
    continued, at para. 56: What constitutes a sufficient connection depends on
    the relationship among the enacting jurisdiction, the subject matter of the
    legislation and the individual or entity sought to be regulated by it. He
    observed, at para. 58, that a real and substantial connection sufficient to
    permit the court of a province to take jurisdiction over a dispute may not be
    sufficient for the law of that province to regulate the outcome.

[46]

Binnie
    J. concluded that the Ontario
Insurance Act
was inapplicable in
Unifund
because the defendant was not sufficiently connected to Ontario. As the motion
    judge described, at para. 43 of his reasons:

The issue in
Unifund
was whether the provisions of the
    Ontario Insurance Act applied to the Insurance Corporation of British Columbia
    in respect of a motor vehicle accident that occurred in British Columbia
    involving a British Columbia defendant and Ontario plaintiffs.
Unifund
involved an attempt by the plaintiff to have Ontario law apply to a British
    Columbia defendant arising out of a motor vehicle accident that occurred in
    British Columbia.

Further, Binnie J. noted, at para. 82 of
Unifund
,
    that the Insurance Corporation of British Columbia was not authorized to sell
    insurance in Ontario and had not in fact sold insurance in Ontario.

[47]

Unifund
is clearly distinguishable from Mr. Abdulas case. As stated by the motion
    judge at para. 43 of his reasons, Mr. Abdulas case deals with an Ontario
    plaintiff seeking to have Ontario law apply to a defendant carrying on business
    in Ontario.

[48]

Territorial
    limits of provincial authority are respected by applying Ontario law to
    Canadian Solar in these circumstances. Canadian Solar is not the foreigner
    averted to in
R. v. Jameson.
It is a CBCA corporation with its
    registered office, its principal executive office and business operations in
    Ontario.

[49]

The
    subject matter of Part XXIII.I is a remedy to investors for misrepresentation
    in certain issuers secondary market disclosure. In this case, at least some of
    that disclosure emanated from Ontario. That, together with the relationship of
    Canadian Solar to Ontario, constitutes a sufficient connection between Ontario
    and Canadian Solar to potentially subject Canadian Solar to a statutory cause
    of action pursuant to Part XXIII.I of the OSA. I say potentially because, as
    noted above, pursuant to section 138.8 of the OSA, leave of the court is
    required before such an action may be commenced and the issue of whether leave
    should be granted has not yet been determined.

(3)

Legislative History

[50]

Canadian
    Solar filed a comprehensive Legislative History Brief with the motion judge and
    on this appeal. The motion judge carefully recounted and considered the
    legislative history in his reasons. He concluded, at para. 37 of his reasons:
    I have been unable to find any specific reference showing an intent to
    restrict the definition of responsible issuer to companies whose shares are traded
    only on other Canadian exchanges. In my view, the history of the legislation
    indicates to the contrary.

[51]

I
    agree that the legislative history does not establish that the legislature
    intended that a statutory cause of action under s. 138.3 arise
only
if
    the responsible issuer was subject to continuous disclosure obligations in a
    province or territory of Canada, or if the responsible issuers shares were
    publicly traded in Canada.

[52]

It
    is important to note the extent to which legislative history may be considered
    in determining a laws purpose. The Supreme Court stated in
Reference re:
    Firearms Act (Can.)
, 2000 SCC 31, [2000] 1 S.C.R. 783, at para. 17, that while
    a laws purpose is often stated in the legislation, it may also be determined
    by reference to extrinsic material such as the legislative history, as long as
    it is relevant, reliable and not assigned undue weight. This court discussed
    the use of committee reports as indicators of legislative meaning in
Kerr
    v. Danier Leather Inc.
(2005), 77 O.R. (3d) 321 (C.A.), at para. 119:

Traditionally, committee reports have been considered a
    relevant and admissible indicator of legislative purpose but not of legislative
    meaning...More recently, courts have begun to rely on these reports as evidence
    of legislative meaning. The weight to be accorded to any particular report must
    be assessed on a case-by-case basis[.]

[53]

With
    these principles in mind, I will review the relevant legislative history to
    illustrate why it does not support the restrictive interpretation argued by
    Canadian Solar.

(a)

The Allen Committee
    report

[54]

In
    the early 1990s, the Toronto Stock Exchange created a committee, under the
    chairmanship of Thomas I.A. Allen Q.C. and generally known as the Allen
    Committee, to review continuous disclosure by public corporations in Canada, comment
    on the adequacy of such disclosure, and determine whether additional remedies
    should be available to injured investors or regulators if corporations fail to
    comply with the rules governing corporate disclosure.

[55]

In
    its final report released in March of 1997, the Allen Committee remarked, at
    page vi, that information is the lifeblood of trading on securities markets. It
    concluded, on the same page, that there was evidence of a significant number of
    incidents of disclosure violations and a perception that problems existed with
    the adequacy of disclosure. Starting at page 63 of its report, it proposed
    draft legislation that attached civil liability for a misrepresentation in continuous
    disclosure to reporting issuers, as well as every issuer any of the securities
    of which are publicly traded in the jurisdiction in question, subject to
    limitations.

(b)

The CSAs draft
    legislation

[56]

In
    response to the Allen Committees report, the CSA published proposed amendments
    to securities legislation creating a limited statutory civil liability regime
    for continuous disclosure, first in 1998 and then, after receiving comments
    from stakeholders, again in 2000.

[57]

The
    CSAs 1998 draft legislation provided that liability would attach to a
    responsible issuer and defined that term as an issuer that is not a private
    issuer. There was no requirement that the issuer be a reporting issuer, or
    that its shares be publicly traded. The Canadian Bankers Association submitted
    a comment to this definition, proposing a specific exemption for mutual funds.
    The CSA responded that it intended no automatic exemption for mutual funds or
    any other type of issuer.

[58]

The
    CSAs 2000 draft proposed a definition of responsible issuer that is almost
    identical to that subsequently incorporated in the OSA, namely, a reporting
    issuer or, any other issuer with a substantial connection to Ontario any
    securities of which are publicly traded. The Allen Committees proposed definition,
    focusing on whether any of the issuers securities are publicly traded in the
    jurisdiction in question, was discarded.

(c)

Bill 198

[59]

In
    October 2002, Bill 198 was introduced in the Ontario legislature and included a
    proposed amendment to the OSA to add civil liability for secondary market
    disclosure. It incorporated the definition of responsible issuer in the CSAs
    2000 proposed draft legislation. Bill 198 was never proclaimed.

(d)

Draft uniform
    securities act

[60]

In
    January 2003, the CSA released a proposal for the harmonization of securities
    laws across Canada. Its goal was to develop a uniform securities act for
    adoption by each jurisdiction of Canada. It proposed that the uniform act,
    provide a right of action for secondary market trades that applies regardless
    of whether the issuer is a reporting issuer in the jurisdiction in which the
    security holder resides if the issuer is a reporting issuer in any jurisdiction
    in Canada.

[61]

In
    December 2003, the CSA released a consultation draft of a proposed Uniform Securities
    Act and a related commentary. The draft Uniform Securities Act

defined
    responsible issuer as follows:

responsible issuer means,

(a) a reporting issuer or a reporting issuer under
    extra- provincial securities laws, or

(b) any other issuer with a real and substantial
    connection to [
insert local jurisdiction
]

whose securities are publicly traded;

[62]

Extra-provincial
    securities laws in paragraph (a) was defined in the draft Uniform Securities
    Act as a uniform securities act enacted in another Canadian jurisdiction. As it
    was envisaged that each jurisdiction in Canada would enact a uniform securities
    act, paragraph (b) was presumably intended to include issuers who were not
    reporting issuers in any jurisdiction in Canada. This is reflected in the legislation
    subsequently enacted by CSA members, discussed below.

[63]

The
    CSA commented on the scope of the definition of responsible issuer in footnote
    29 of its commentary:

The definition of responsible issuer in Bill 198 differs from
    that proposed in the USA. Bill 198 defines responsible issuer to mean a
    reporting issuer or any other issuer with a real and substantial connection to
    Ontario, any securities of which are publicly traded. Part 9 of the USA defines
    responsible issuer to mean a reporting issuer in that particular jurisdiction
    or any other jurisdiction of Canada. This departure from Bill 198 wording
    ensures that security holders in a province where the issuer is not a reporting
    issuer will have the same rights as security holders in jurisdictions where the
    issuer is a reporting issuer. Ontario intends to maintain the Bill 198
    definition of responsible issuer.
In the OSCs view, the Bill 198
    definition of responsible issuer is sufficiently broad to provide a right of
    action against an issuer who is not a reporting issuer in the investors
    resident province
. [Emphasis added.]

[64]

In
    September 2004, the CSA published responses to comments received on its
    consultation draft. It reported a comment respecting the extent to which
    secondary market civil liability should apply to non-reporting issuers:

One commenter disagrees with the proposal to extend secondary
    civil market liability to non-reporting issuers if they have a real and
    substantial connection to the local jurisdiction and their securities are
    publicly traded. The commenter is of the view that it is inconsistent with the
    policy behind current legislation, which does not impose continuous disclosure
    obligations on non-reporting issuers. The commenter notes that a similar
    provision has already been passed by the Ontario legislature.

[65]

The
    CSA responded, in part, as follows:

Many issuers have securities that are publicly traded in
    jurisdictions where they are not reporting issuers.
From a public policy
    perspective, the secondary market civil liability regime should be aimed at
    protecting all investors that purchase, hold, sell or redeem publicly traded
    securities, whether or not the issuer of those securities is a reporting issuer
    in the jurisdiction
. [Emphasis added.]

[66]

The
    CSA accepted that civil liability was not tied to having continuous disclosure
    obligations in the enacting province.

(e)

Ontario definition
    proclaimed in force

[67]

In
    November 2004, Bill 149 was introduced in the Ontario legislature. It contained
    the definition of responsible issuer as it appears in the OSA today. The only
    difference from the definition of responsible issuer in Bill 198 is that the
    words real and appear before the word substantial. Bill 149 came into force
    on December 31, 2005.

[68]

The
    concept of restricting a responsible issuer to an issuer whose securities were
    publicly traded in the jurisdiction in question was flagged by the Allen
    Committee, but not included in Bill 149. In my view, this reflects a conscious
    decision on the part of the legislature.

(f)

Other CSA members
    enact legislation

[69]

The
    CSA did not achieve its goal of developing a uniform securities act for
    adoption by each jurisdiction in Canada. The CSA officially withdrew the draft Uniform
    Securities Act, its Uniform Securities Legislation Project, and all related CSA
    documents on February 19, 2010.

[70]

Between
    December 31, 2006 and October 26, 2008, all of the other provinces and
    territories of Canada adopted legislation imposing civil liability for
    secondary market disclosure. All incorporate a definition of responsible
    issuer that includes, as its second prong, any other issuer having a real and
    substantial connection (or, in the case of Quebec, that is closely connected)
    to the province, which has issued securities that are publicly traded. With the
    exception of the Yukon
Securities Act
, S.Y. 2007, c. 16, none
    qualifies where the securities must be traded. The definition in the Yukon
Securities
    Act
, at s. 122, specifies that the securities must be publicly traded in
    Yukon.

[71]

Each
    of Nova Scotia, Prince Edward Island, Yukon, the Northwest Territories and
    Nunavut also specifically include reporting issuers under the laws of another
    province of Canada in paragraph (a) of the definition, making it clear that the
    issuers referred to in the second prong of the definition are issuers who are
    not reporting issuers in any jurisdiction of Canada. This, in my view, makes
    clear that CSA members intended that civil liability for secondary market
    disclosure not be linked to the issuer being subject to continuous disclosure requirements
    in Canada.

(4)

Statutory
    Interpretation

[72]

The
    preferred approach to statutory interpretation supports the conclusion that the
    words publicly traded in paragraph (b) of the definition of responsible
    issuer do not mean publicly traded in Canada.

[73]

The
    preferred approach to statutory interpretation requires that the words of an
    Act are to be read in their entire context and in their grammatical and
    ordinary sense harmoniously with the scheme of the Act, the object of the Act,
    and the intention of Parliament:
Bell ExpressVu Limited Partnership v. Rex
,
    2002 SCC 42, [2002] 2 S.C.R. 559, at para. 26. The context for interpreting the
    definition of responsible issuer includes the purpose of the definition, the purpose
    of Part XXIII.1 of the OSA, the purpose of the OSA as a whole, and related
    provisions of the OSA: see, for example, the approach of this court in
Kerr
    v. Danier Leather
, at para. 84.

[74]

On
    its face, the wording of paragraph (b) of the definition of responsible
    issuer does not support a restrictive interpretation of publicly traded. I
    agree with counsel for Mr. Abdula that if the legislature intended the second
    prong of the definition of responsible issuer to be confined to issuers that
    are reporting issuers in Canadian jurisdictions other than Ontario or any of
    whose securities are listed on Canadian stock exchanges, it would have been a
    simple task to adopt language which clearly expressed that intent.

[75]

Indeed,
    as counsel for Mr. Abdula notes in his factum, in recent amendments to the insider
    trading provisions of the OSA, the legislature expanded the definition of
    reporting issuer in ss. 76(5) and 134(7) to include an issuer that has a
    real and substantial connection to Ontario and
whose securities are listed
    and posted for trading on the TSX Venture Exchange
 (emphasis added).

[76]

Section
    138.7, which reduces the cap on a responsible issuers liability by the damages
    assessed under comparable legislation in other provinces or territories in
    Canada, further demonstrates that, where the legislature intends to limit the
    geographical application of a provision, it so specifies.

[77]

The
    fact that s. 138.7 does not reduce the cap by damages assessed under s. 10(b)
    of the
Securities Exchange Act of 1934
does not indicate that s. 138.3
    is confined to issuers that are reporting issuers in a Canadian jurisdiction or
    issuers any of whose securities are listed on a Canadian stock exchange. A
    significant number of Canadian issuers are listed both on the TSX and an
    American exchange. Counsel for Canadian Solar agrees that such issuers fall
    within the definition of responsible issuer. They are exposed to litigation
    under both s. 138.3 of the OSA and s. 10(b) of the
Securities Exchange Act
    of 1934
. Damages assessed against them under s. 10(b) of the
Securities
    Exchange Act of 1934
do not statutorily reduce the cap on their liability
    under s. 138.3 of the OSA. Section 138.3 applies even where the issuer may be
    sued in both Canada and the U.S.

[78]

The
    motion judges conclusion is also supported by related provisions of the OSA,
    namely the definitions of document in s. 138.1, and principal market in s.
    250 of R.R.O. 1990, Reg. 1015.

[79]

A document includes any written communication that is not
    required to be filed with the OSC and that is filed or required to be filed
    with a government or an agency of a government under applicable securities or
    corporate law.
[1]
The clause does not, as it easily might have, limit the definition to documents
    filed with a government
of a Canadian province or territory.

[80]

The
    definition of principal market
[2]
contemplates that a responsible issuers securities may not be traded on a
    Canadian market, at least during certain periods.

[81]

Further,
    a stated objective of the OSA is to provide protection to investors from
    unfair, improper or fraudulent practices. Mr. Abdulla is an Ontario investor
    who alleges that he suffered damage as a result of a misrepresentation in
    documents released or presented in Ontario by a corporation based in Ontario.
    While the legislative history indicates that a purpose of Part XXIII.1 of the
    OSA is to promote a better standard of continuous disclosure, it also provides
    a measure of compensation to injured investors. As counsel for Mr. Abdulla
    submits, the courts recognized this dual purpose in
Silver v. Imax
,

at para. 293, and
Dobbie v. Arctic Glacier,
at para. 106. Thus,
    the objectives of both the OSA as a whole and Part XXIII.1 specifically do not
    support restricting the application of civil liability for secondary market
    disclosure to those issuers with continuous disclosure obligations in Canada.

(5)

Prospectus Misrepresentation
    Cases

[82]

The
    motion judge did not err in failing to refer to the four cases that Canadian
    Solar cites with respect to the territorial reach of the statutory cause of
    action for prospectus misrepresentation. The reasoning in these cases is not
    applicable to the statutory cause of action for misrepresentations in secondary
    market disclosure.


[83]

In
Pearson v. Boliden
, at para. 64, Newbury J.A. wrote,

Once the
Act
of a province applies to regulate (by means
    of a prospectus requirement) the distribution of securities taking place
    within the provinces boundaries,
the same Act
must surely be looked
    to for any statutory cause of action for misrepresentation contained in the
    document.

[84]

Perell
    J. in
Coulson v. Citigroup
agreed.
McKenna v. Gammon Gold
and
    the more recent
Dobbie v. Arctic Glacier
left that issue to be
    determined at trial. The certification judge in
McKenna v. Gammon Gold Inc.
,
    Strathy J., did however conclude that it was not appropriate to include persons
    who purchased securities from the underwriters or their agents outside of
    Canada in the class. At para. 116, he wrote: The acquisition of those
    securities in a jurisdiction outside Canada would not give rise to a reasonable
    expectation that the acquirors rights would be determined by a court in
    Canada.

[85]

As
    noted by van Rensburg J. in
Silver v. Imax Corp.
(2009), 86 C.P.C. (6th)
    273 (Ont. S.C.), at para. 145, fn 20, the scope of persons who may assert a
    claim under s. 138.3 does not fit neatly into the analysis in
Pearson v.
    Boliden
, which is driven by where the distribution pursuant to which the
    plaintiff acquired shares took place.

[86]

Section
    130(1) of the OSA, which establishes liability for misrepresentation in a
    prospectus, provides as follows:

Where a prospectus, together with any amendment to
    the prospectus, contains a misrepresentation, a purchaser who
purchases a
    security offered by the prospectus
during the period of distribution or
    during distribution to the public has, without regard to whether the purchaser
    relied on the misrepresentation, a right of action for damages against,

(a)     the issuer... [Emphasis added.]

[87]

Section
    138.3 is very different:

Where a responsible issuer...releases a document that
    contains a misrepresentation, a person or company who acquires or disposes of
    the issuers security...has...a right of action for damages against,

(a)     the responsible issuer;...

[88]

The
    definition of responsible issuer is not confined to persons who are reporting
    issuers in Ontario and therefore have a continuous disclosure obligation in
    Ontario. Extra-territorial application is specifically envisaged by the paragraph
    (b) of the definition of responsible issuer, with its reference to issuers
    with a real and substantial connection to Ontario. The neat division of class
    members, without overlap, contemplated by
Pearson v. Boliden
and
Coulson
    v. Citibank
was not envisaged.

[89]

Mr.
    Abdula, an Ontario resident who placed his order in Ontario for shares of a
    corporation based in Ontario, would reasonably expect that his claim for
    misrepresentations in documents released or presented in Ontario would be
    determined by an Ontario court.

VI

COSTS

[90]

Mr.
    Abdula shall provide his submissions as to costs within 14 days. Canadian Solar
    shall provide its submissions within 10 days thereafter. No reply submissions
    shall be provided without leave.

Released: Mar 30, 2012                                         Alexandra
    Hoy J.A.

KF                                                                   I
    agree K. Feldman J.A.

I
    agree Spence J. (ad hoc)





[1]
The definition of document in s. 138.1 of the OSA reads:

138.1  In this Part,

...

document
    means any written communication, including a communication prepared and
    transmitted only in electronic form,

(a)

that is required to be
    filed with the Commission, or

(b) that is not required to
    be filed with the Commission and,

(i) that is filed with the
    Commission,

(ii) that is filed or
    required to be filed with a government or an agency of a government under
    applicable securities or corporate law or with any exchange or quotation and
    trade reporting system under its by-laws, rules or regulations, or

(iii)
    that is any other communication the content of which would reasonably be
    expected to affect the market price or value of a security of the responsible
    issuer;



[2]
The definition of principal market in s. 250 of R.R.O. 1990, Reg. 1015 reads:

250.  For the purposes of Part XXIII.1 of the Act,

principal market means, in
    respect of a class of securities of a responsible issuer,

(a) the published market in
    Canada on which the greatest volume of trading in securities of that class
    occurred during the 10 trading days before the day on which the
    misrepresentation was made or the failure to make timely disclosure first
    occurred, or

(b) the
    published market on which the greatest volume of trading in securities of that
    class occurred during the 10 trading days before the day on which the
    misrepresentation was made or the failure to make timely disclosure first
    occurred, if securities of that class are not traded during those 10 trading
    days on a published market in Canada.


